DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a polarization calculation unit”, “a correction unit”, “a saturation detection unit”, “a frequency detection unit”, and “an alignment unit” in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the object" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the object" in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segawa et al. (US 2018/0213170 A1).

Regarding claim 1, Segawa et al. (hereafter referred as Segawa) teaches an image pickup apparatus (Segawa, Fig. 20) comprising: 
a polarizing filter configured to two-dimensionally arrange a plurality of sets each of which includes polarizing filter elements having different polarization directions (Segawa, Fig. 16 wire grid polarizer layer 14, Paragraph 0117, Fig. 17(b), Paragraph 0118, A set may be interpreted as a group of four polarizers in a 2x2 configuration in which each set has different polarization directions. Alternatively, a set may be a single polarizer and each set has a different polarization direction from adjacent sets.); 
a first image sensor configured to have pixels that respectively correspond to polarizing filter elements of the polarizing filter (Segawa, Fig. 16, second light detecting layer 16, Paragraph 0117, Fig. 17(c), Paragraph 0118); 
a second image sensor (Segawa, Fig. 16, first light detecting layer 12, Paragraph 0117, Fig. 17(a), Paragraph 0118); 
a polarization calculation unit (Segawa, Fig. 20, Elements 75-78 and 164) configured to detect a polarized component of light that enters into a region in which one set of polarizing filter elements are arranged based on signals output from pixels in the region of the first image sensor for each region (Segawa, Fig. 9, Steps S10, S14 and S16, Paragraphs 0081-0082 and 0085); and 
a correction unit (Segawa, Fig. 20, Elements 166 and 164) configured to correct a pixel signal output from a pixel of the second image sensor corresponding to the region based on a calculation result by the polarization calculation unit for each pixel of the second image sensor (Segawa, Fig. 9, Steps S26-S30, Paragraph 0087-0088 and 0093-0101, The second image is corrected based on a situation based on the result of the polarization calculation unit.).

Regarding claim 2, Segawa teaches the image pickup apparatus according to claim 1 (see claim 1 analysis), wherein one set of the polarizing filter elements are arranged so as to change the polarization directions mutually (Segawa, Fig. 17(b), The four directions of polarizers is considered to be one set.) and 
wherein the correction unit corrects a pixel signal output from a pixel of the second image sensor corresponding to the region using the signals output from pixels in the region of the first image sensor in a case where the polarized component is larger than a predetermined threshold (Segawa, Fig. 9, Step S10, ΔS is considered to be the polarization component. If the polarization component is larger than Th1 and it is not an edge part (S12), the pixel is corrected (S26-S30).).

Regarding claim 5, Segawa teaches the image pickup apparatus according to claim 1 (see claim 1 analysis), wherein the set of polarizing filter elements include at least three polarizing filter elements of which polarization directions are mutually different (Segawa, Fig. 17(b), The four directions of polarizers is considered to be one set.).

Regarding claim 9, Segawa teaches the image pickup apparatus according to claim 1 (see claim 1 analysis), wherein a pixel size of the second image sensor is identical to a size of a region corresponding to the set of polarizing filter elements of the first image sensor (Segawa, Fig. 17, A set is a single polarizer of (b). The pixel size (a) of the second image sensor is identical to a size of a region corresponding to the set of polarizing filter elements of the first image sensor (c).).

Regarding claim 10, Segawa teaches a control method for an image pickup apparatus (Segawa, Fig. 20) including a polarizing filter that two-dimensionally arranges a plurality of sets each of which includes polarizing filter elements having different polarization directions (Segawa, Fig. 16 wire grid polarizer layer 14, Paragraph 0117, Fig. 17(b), Paragraph 0118), a first image sensor that has pixels that respectively correspond to polarizing filter elements of the polarizing filter (Segawa, Fig. 16, second light detecting layer 16, Paragraph 0117, Fig. 17(c), Paragraph 0118), and a second image sensor (Segawa, Fig. 16, first light detecting layer 12, Paragraph 0117, Fig. 17(a), Paragraph 0118), the control method comprising: 
detecting a polarized component of light that enters into a region in which one set of polarizing filter elements are arranged based on signals output from pixels in the region of the first image sensor for each region (Segawa, Fig. 9, Steps S10, S14 and S16, Paragraphs 0081-0082 and 0085); 
determining whether the polarized component is larger than a predetermined threshold (Segawa, Fig. 9, Step S10, ΔS is considered to be the polarization component. The polarization component is compared with threshold TH1.); 
correcting a pixel signal of a pixel of the second image sensor corresponding to the region based on signals output from pixels in the region of the first image sensor in a case where the polarized component is larger than the predetermined threshold (Segawa, Fig. 9, Step S10, If the polarized component is larger than Th1 and it is not an edge part (S12), the pixel is corrected (S26-S30).); and 
generating a pickup image using pixel signals of the second image sensor corresponding to regions where polarized components are not larger than the predetermined threshold and signals that are corrected (Segawa, Fig. 9, Step S10 and S26, If the polarized component is less than TH1 and the natural light component does not have a defect, the pixel signal of the second image sensor is used.).

Claim(s) 1-2, 5 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segawa et al. (US 2018/0204882 A1).

Regarding claim 1, Segawa et al. (US 2018/0204882 A1, hereafter refereed as Sega2) teaches an image pickup apparatus (Sega2, Figs. 16 and 20-21) comprising: 
a polarizing filter configured to two-dimensionally arrange a plurality of sets each of which includes polarizing filter elements having different polarization directions (Sega2, Figs. 2-3 and 21, orientation control layer 48, Paragraphs 0044-0047, A set may be interpreted as a group of four polarizers in a 2x2 configuration in which each set has different polarization directions. Alternatively, a set may be a single polarizer and each set has a different polarization direction from adjacent sets.); 
a first image sensor configured to have pixels that respectively correspond to polarizing filter elements of the polarizing filter (Sega2, Fig. 20, second light detecting layer 16, Paragraph 0121, Fig. 21(b), Paragraph 0124); 
a second image sensor (Sega2, Fig. 20, first light detecting layer 12, Paragraph 0121, Fig. 21(a), Paragraph 0124); 
a polarization calculation unit (Sega2, Fig. 16, Elements 85-88 and 164) configured to detect a polarized component of light that enters into a region in which one set of polarizing filter elements are arranged based on signals output from pixels in the region of the first image sensor for each region (Sega2, Fig. 9, Steps S10, S14 and S16, Paragraphs 0078-0080 ); and 
a correction unit (Sega2, Fig. 16, Elements 160 and 164) configured to correct a pixel signal output from a pixel of the second image sensor corresponding to the region based on a calculation result by the polarization calculation unit for each pixel of the second image sensor (Sega2, Fig. 9, Steps S18-S22, Paragraph 0080-0082 and 0088-0089, The second image is corrected based on a situation based on the result of the polarization calculation unit.).

Regarding claim 2, Sega2 teaches the image pickup apparatus according to claim 1 (see claim 1 analysis), wherein one set of the polarizing filter elements are arranged so as to change the polarization directions mutually (Sega2, Fig. 21, The four directions of polarizers is considered to be one set.) and 
wherein the correction unit corrects a pixel signal output from a pixel of the second image sensor corresponding to the region using the signals output from pixels in the region of the first image sensor in a case where the polarized component is larger than a predetermined threshold (Sega2, Fig. 9, Steps S10 and S18-S22, Paragraph 0080-0082 and 0088-0089, The second image is corrected based on a situation based on the result of the polarization calculation unit.).

Regarding claim 5, Sega2 teaches the image pickup apparatus according to claim 1 (see claim 1 analysis), wherein the set of polarizing filter elements include at least three polarizing filter elements of which polarization directions are mutually different (Sega2, Fig. 21, The four directions of polarizers is considered to be one set.).

Regarding claim 8, Sega2 teaches the image pickup apparatus according to claim 1 (see claim 1 analysis), wherein a color filter (Sega2, Fig.20, Color filter 130) that is configured by arranging red filter elements, green filter elements, and blue filter element in a Bayer arrangement is provided to each of the first and second image sensors (Sega2, Figs. 20 and 21, Paragraphs 0122-0124).

Regarding claim 9, Sega2 teaches the image pickup apparatus according to claim 1 (see claim 1 analysis), wherein a pixel size of the second image sensor is identical to a size of a region corresponding to the set of polarizing filter elements of the first image sensor (Sega2, Fig. 21, A set is a single polarizer. The pixel size (a) of the second image sensor is identical to a size of a region corresponding to the set of polarizing filter elements of the first image sensor (b).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0106939 A1) in view of Mitani et al. (US 2020/0183066 A1).

Regarding claim 1, Yang et al. (hereafter referred as Yang) teaches an image pickup apparatus (Yang, Fig. 6 and 8) comprising: 
a polarizing filter which includes polarizing filter elements (Yang, Fig. 9, liquid crystal cell 11 and first polarizer 12, Paragraph 0113); 
a first image sensor configured to have pixels that respectively correspond to polarizing filter elements of the polarizing filter (Yang, Fig. 9, First camera 200, Paragraphs 0097 and 0113); 
a second image sensor (Yang, Fig. 8, second camera 400, Paragraph 0110); 
a polarization calculation unit (Yang, Paragraph 0112, “processing unit”) configured to detect a polarized component of light that enters into a region of the polarizing filter elements based on signals output from pixels of the first image sensor (Yang, Fig. 11, Steps 2, Paragraph 0133-0136); and 
a correction unit (Yang, Paragraph 0112, “processing unit”) configured to correct a pixel signal output from a pixel of the second image sensor corresponding to the region based on a calculation result by the polarization calculation unit for each pixel of the second image sensor (Yang, Fig. 11, Steps 5 and 6, Paragraphs 0141, 0151 and 0157-0157).
However, Yang does not teach the polarizing filter configured to two-dimensionally arrange a plurality of sets each of which includes polarizing filter elements having different polarization directions; nor the polarization calculation unit configured to detect a polarized component of light that enters into a region in which one set of polarizing filter elements are arranged based on signals output from pixels in the region of the first image sensor for each region.
In reference to Mitani et al. (hereafter referred as Mitani), Mitani teaches a polarizing filter configured to two-dimensionally arrange a plurality of sets each of which includes polarizing filter elements having different polarization directions (Mitani, Fig. 4, polarization filters 13a, Paragraph 0136-0139); a first image sensor configured to have pixels that respectively correspond to polarizing filter elements of the polarizing filter (Mitani, Fig. 4, imaging element 12, Paragraph 0137); and 
a polarization calculation unit configured to detect a polarized component of light that enters into a region in which one set of polarizing filter elements are arranged based on signals output from pixels in the region of the first image sensor for each region (Mitani, Fig. 2, Paragraphs 0100 and 0102, Fig. 5A-5C, Paragraphs 0152-0154).
These arts are analogous since they are both related to polarizing imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yang with the polarizing filter as seen in Mitani to allow the device to capture a plurality of differently polarized images in a single exposure (Mitani, Fig. 5C) without requiring a liquid crystal polarizer and polarization direction adjuster and would reduce the size and complexity of the camera.

Regarding claim 2, the combination of Yang and Mitani teaches the image pickup apparatus according to claim 1 (see claim 1 analysis), wherein one set of the polarizing filter elements are arranged so as to change the polarization directions mutually (Mitani, Fig. 5A, Paragraph 0141, One set of the polarizing filter elements is a set of “U” polarization filters.), and 
wherein the correction unit corrects a pixel signal output from a pixel of the second image sensor corresponding to the region using the signals output from pixels in the region of the first image sensor in a case where the polarized component is larger than a predetermined threshold (Yang, Paragraphs 0133-0135 and 0158-0159, A target reflective region is determined if the difference of same pixel in different polarization images (polarized component) is higher than a set value (predetermined threshold), The pixels in the second image in the target reflective region are replaced with pixels in a compensated image from the first image sensor.).

Regarding claim 3, the combination of Yang and Mitani teaches the image pickup apparatus according to claim 1 (see claim 1 analysis), further comprising a saturation detection unit (Yang, Paragraph 0112, “processing unit”) configured to detect whether a pixel signal output from the second image sensor is saturated for each pixel (Yang, Paragraphs 0138-0139, Pixels above the average value are detected including saturated pixels.), and 
wherein the correction unit replaces the saturated pixel signal with a signal of a corresponding pixel of the first image sensor in a case where the saturation detection unit detects that the pixel signal from the second image sensor is saturated (Yang, Fig. 11, Steps 5 and 6, Paragraphs 0141, 0151 and 0157-0157, Pixels determined to be in the target reflective region are replaced with pixels in the first image. Pixels are determined to be in the target reflective region for the second image when the pixel value is above the average. Therefore, in a case where the pixel signal from the second image sensor is saturated and the pixel is determined to be in the target reflective region by the polarization images, the pixel would be replaced with a pixel in the first image).

Regarding claim 5, the combination of Yang and Mitani teaches the image pickup apparatus according to claim 1 (see claim 1 analysis), wherein the set of polarizing filter elements include at least three polarizing filter elements of which polarization directions are mutually different (Mitani, Fig. 5A, Paragraph 0141, One set of the polarizing filter elements is a set of “U” polarization filters.).

Regarding claim 10, Yang teaches a control method for an image pickup apparatus (Yang, Fig. 6 and 8) including a polarizing filter which includes polarizing filter elements (Yang, Fig. 9, liquid crystal cell 11 and first polarizer 12, Paragraph 0113), a first image sensor that has pixels that respectively correspond to polarizing filter elements of the polarizing filter (Yang, Fig. 9, First camera 200, Paragraphs 0097 and 0113), and a second image sensor (Yang, Fig. 8, second camera 400, Paragraph 0110), the control method comprising: 
detecting a polarized component of light that enters into a region of the polarizing filter elements based on signals output from pixels of the first image sensor (Yang, Fig. 11, Steps 2, Paragraph 0133-0136);
determining whether the polarized component is larger than a predetermined threshold (Yang, Paragraphs 0133-0135, A target reflective region is determined if the difference of same pixel in different polarization images (polarized component) is higher than a set value (predetermined threshold).); 
correcting a pixel signal of a pixel of the second image sensor corresponding to the region based on signals output from pixels in the region of the first image sensor in a case where the polarized component is larger than the predetermined threshold (Yang, Paragraphs 0133-0135 and 0158-0159, The pixels in the second image in the target reflective region are replaced with pixels in a compensated image from the first image sensor.); and 
generating a pickup image using pixel signals of the second image sensor corresponding to regions where polarized components are not larger than the predetermined threshold and signals that are corrected (Yang, Paragraphs 0158-0159, Pixels of the second image are not replaced if it is not in the target reflective region (polarized component is less than the predetermined threshold).).
However, Yang does not teach the polarizing filter configured to two-dimensionally arrange a plurality of sets each of which includes polarizing filter elements having different polarization directions; nor the polarization calculation unit configured to detect a polarized component of light that enters into a region in which one set of polarizing filter elements are arranged based on signals output from pixels in the region of the first image sensor for each region.
In reference to Mitani et al. (hereafter referred as Mitani), Mitani teaches a polarizing filter configured to two-dimensionally arrange a plurality of sets each of which includes polarizing filter elements having different polarization directions (Mitani, Fig. 4, polarization filters 13a, Paragraph 0136-0139); a first image sensor configured to have pixels that respectively correspond to polarizing filter elements of the polarizing filter (Mitani, Fig. 4, imaging element 12, Paragraph 0137); and 
a polarization calculation unit configured to detect a polarized component of light that enters into a region in which one set of polarizing filter elements are arranged based on signals output from pixels in the region of the first image sensor for each region (Mitani, Fig. 2, Paragraphs 0100 and 0102, Fig. 5A-5C, Paragraphs 0152-0154).
These arts are analogous since they are both related to polarizing imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yang with the polarizing filter as seen in Mitani to allow the device to capture a plurality of differently polarized images in a single exposure (Mitani, Fig. 5C) without requiring a liquid crystal polarizer and polarization direction adjuster and would reduce the size and complexity of the camera.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0106939 A1) in view of Mitani et al. (US 2020/0183066 A1) in view of Li et al. (US 2020/0195818 A1) in further view of D’Amico et al. (US 2017/0006277 A1).

Regarding claim 7, the combination of Yang and Mitani teaches the image pickup apparatus according to claim 1 (see claim 1 analysis). However, the combination of Yang and Mitani does not explicitly state further comprising: a first optical system configured to guide light from the object to the first image sensor; a second optical system configured to guide light from the object to the second image sensor; and an alignment unit configured to correct pixel signals obtained from at least one of the first and second image sensors so as to eliminate deviation between a position of an object image obtained from the first image sensor and a position of an object image obtained from the second image sensor. Examiner notes Yang may suggest optical systems may be configured for the first and second image sensors in paragraphs 0082 and 0108).
In reference to Li et al. (hereafter referred as Li), Li teaches a first optical system (Li, Fig. 2, lens 10) configured to guide light from the object to the first image sensor (Li, Fig. 2, First sensor 30); a second optical system (Li, Fig. 2, lens 20) configured to guide light from the object to the second image sensor (Li, Fig. 2, second sensor 70, Paragraphs 0036-0038).
These arts are analogous since they are both related to imaging devices with polarizers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yang and Mitani with the explicit teaching of providing lenses for the first and second image sensors to focus light onto the image sensors to form an image.
However, the combination of Yang, Mitani and Li does not teach an alignment unit configured to correct pixel signals obtained from at least one of the first and second image sensors so as to eliminate deviation between a position of an object image obtained from the first image sensor and a position of an object image obtained from the second image sensor.
In reference to D’Amico et al. (hereafter referred as D’Amico), D’Amico teaches an alignment unit (D’Amico, Fig. 1, Controller 130) configured to correct pixel signals obtained from at least one of the first and second image sensors so as to eliminate deviation between a position of an object image obtained from the first image sensor and a position of an object image obtained from the second image sensor (D’Amico, Fig. 4, Step 406, Paragraph 0086, Fig. 5, Paragraphs 0091-0093).
These arts are analogous since they are related to imaging devices using two image sensors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yang, Mitani and Li with the method of aligning the images from the first and second image sensors as seen in D’Amico to correct for misalignment due to a spatial arrangement of the first image sensor and the second image sensor or misalignment due to an inclination angle of the device including the first image sensor and the second image sensor relative to the feature (D’Amico, Paragraph 0091)

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segawa et al. (US 2018/0213170 A1) in further view of Fujimoto (US 2020/0112666 A1).

Regarding claim 4, Segawa teaches the image pickup apparatus according to claim 1 (see claim 1 analysis), further comprising an edge detection unit (Segawa, Fig. 7, natural light image generating unit) configured to detect an edge of the object (Segawa, Fig. 12, Step S44, Paragraph 0085 and 0107), and 
wherein the correction unit does not correct pixel signals output from an image sensor in a case where the edge detection unit detects that the object has an edge (Segawa, Fig. 12, Step S46, Paragraph 0106-0107).
However, Segawa does not teach a frequency detection unit configured to detect a frequency component of the object, and wherein the correction unit does not correct pixel signals output from the second image sensor in a case where the frequency detection unit detects that the object has a high frequency component more than a certain frequency.
In reference to Fujimoto, Fujimoto teaches a frequency detection unit configured to detect a frequency component of the object; and wherein an edge is detected in a case where the frequency detection unit detects that the object has a high frequency component more than a certain frequency (Fujimoto, Fig. 7, Paragraphs 0014 and 0097-0101).
These arts are analogous since they are to edge detection. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Segawa with the method of edge detection as seen in Fujimoto.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Segawa with the method of edge detection as seen in Fujimoto since it is a known method of edge detection and would provide similar and expected results for detecting an edge in an image.

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 6, prior art of record neither anticipates nor renders obvious:
“The image pickup apparatus according to claim 1, wherein the correction unit corrects a luminance value obtained from the second image sensor by multiplying a value that is obtained by dividing a luminance value of a non- polarized component obtained from the first image sensor by a luminance value obtained from the first image sensor in a case where a phase of the polarized component is zero by a luminance value obtained from the second image sensor for each pixel of the second image sensor.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698    
/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698